Citation Nr: 0431554	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  04-04 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether the appellant timely appealed the April 1975 
decision which determined that the appellant had forfeited 
all rights, claims, and benefits under 38 U.S.C.A. § 3503(a) 
(currently 38 U.S.C.A. § 6103(a) (West 2002)).

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to recognition of the 
appellant as the surviving spouse of the veteran for the 
purposes of Department of Veterans Affairs (VA) death 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service during World War II and died 
while he was a prisoner-of-war (POW) in July 1942.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a decision by the Manila, the Republic of the 
Philippines, Regional Office (RO) of VA.  

The issue of whether new and material evidence has been 
received to reopen the claim of entitlement to recognition of 
the appellant as the surviving spouse of the veteran for the 
purposes of Department of Veterans Affairs (VA) death 
benefits is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On April 22, 1975, the appellant was informed that the 
appellant had forfeited all rights, claims, and benefits 
under 38 U.S.C.A. § 3503(a). She was advised of her 
procedural and appellate rights.

2.  In July 2003, the RO received the appellant's notice of 
disagreement (NOD).


CONCLUSION OF LAW

A timely NOD as to the denial of VA death benefits on the 
basis that the appellant had forfeited all rights, claims, 
and benefits under 38 U.S.C.A. § 3503(a) (currently 38 
U.S.C.A. § 6103(a)) was not filed, and the Board lacks 
jurisdiction to consider this issue.  38 U.S.C.A. §§ 7105(a), 
7105(b), 7105(c), and 7108 (West 2002); 38 C.F.R. §§ 20.200, 
20.201, 20.300, and 20.302(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There are some claims to which the Veterans Claims Assistance 
Act (VCAA) does not apply.  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001).  It has been held not to apply to claims 
based on allegations that VA decisions were clearly and 
unmistakably erroneous.  Id.  It has been held not to apply 
to claims that turned on statutory interpretation.  Smith v. 
Gober, 14 Vet. App. 227, 231-2 (2000).  In another class of 
cases, remand of claims pursuant to VCAA is not required 
because evidentiary development has been completed.  Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  When it is clear that 
there is no additional evidentiary development to be 
accomplished, there is no point in remanding the case.  
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator. Rockefeller).  The issue addressed 
below involves whether the appellant filed a timely notice of 
disagreement.  The outcome of this issue rests upon a matter 
of application of law to fact.  Thus, VCAA is not applicable.  
See Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where 
application of the law to the facts is dispositive, the 
appeal must be terminated because there is no entitlement 
under the law to the benefit sought.).  As such, no further 
action is required pursuant to the VCAA.

Further, the Board notes that additional evidence has been 
submitted without review by the agency of original 
jurisdiction (AOJ).  However, it pertains to the issue of 
entitlement to recognition of the appellant as the surviving 
spouse of the veteran for the purposes of VA death benefits 
on the merits.  It does not pertain to the issue of 
timeliness of the appeal.  

An appeal consists of a timely filed NOD and, after a 
Statement of the Case (SOC) has been issued, a timely and 
properly completed VA Form 9 or correspondence containing the 
necessary information.  38 C.F.R. § 20.202.  When an NOD is 
not filed within one year, a decision becomes final.  38 
U.S.C.A. § 7105(c).  The NOD must be filed with the AOJ which 
issued the notice of the determination being appealed.  This 
must be done to begin the appeal process.  38 C.F.R. 
§§ 20.200, 20.201, 20.300, 20.302(a).

On April 22, 1975, the appellant was informed that the 
appellant had forfeited all rights, claims, and benefits 
under 38 U.S.C.A. § 3503(a).  The appellant was provided a VA 
Form 1-4107a, which contained her procedural and appellate 
rights.  This form advised the appellant of the need to file 
an NOD within one year.  She did not initiate an appeal 
within one year.  

In February 1994, she submitted correspondence in which she 
claimed restoration for VA death benefits.  In a February 
2004 decision, the AOJ denied her claim on the basis of the 
prior forfeiture decision.  The appellant was provided a VA 
Form 4107a, which contained her procedural and appellate 
rights.  This form advised the appellant of the need to file 
an NOD within one year.  She did not initiate an appeal 
within one year.  

In June 2001, correspondence was received from the appellant 
in which she again sought to reopen her claim for VA death 
benefits.  In a September 2001 letter, she was advised that 
she needed to submit new and material evidence.  Thereafter, 
further correspondence was received from the appellant.  In 
November 2001, the appellant was again informed that she 
needed to submit new and material evidence.  In an April 2002 
determination, she was informed that the prior 1975 
forfeiture determination permanently barred her from 
receiving any gratuitous benefits administered by VA.  
Thereafter, the same was reiterated in more letters. 

In July 2003 correspondence, the appellant disagreed with the 
1975 determination.  Thus, this letter was recognized by the 
AOJ as an NOD to the 1975 decision.  

As noted above, an NOD must be received within one year of 
the adverse determination which is being appealed.  The 
appellant did not submit a timely NOD to the RO.  This NOD 
was not received in a timely manner.

No correspondence was received from the appellant within one 
year of the denial of VA death benefits.  As indicated above, 
she was properly provided notice of her procedural and 
appellate rights.  Absent a timely NOD, an appeal was not 
initiated and the Board is without jurisdiction to adjudicate 
the appeal and it is dismissed.




ORDER

The appeal is dismissed.


REMAND

The appellant did not appeal the 1975 determination that the 
appellant had forfeited all rights, claims, and benefits 
under 38 U.S.C.A. § 3503(a) (currently 38 U.S.C.A. § 6103(a) 
(West 2002)).  This decision is final.  In a February 1994 
decision, the AOJ denied her claim on the basis of the prior 
forfeiture decision.  This decision is also final.  

In an April 2002 determination, the appellant was informed 
that the prior 1975 forfeiture determination permanently 
barred her from receiving any gratuitous benefits 
administered by VA.  She submitted an NOD.  The SOC only 
addressed the matter of whether the appellant had timely 
appealed the 1975 determination.  The SOC did not address 
whether new and material evidence had been received since the 
last final denial of her claim, the February 1994 decision.  
In support of her claim, the appellant submitted evidence 
which has recently been translated into English.  

The AOJ is should send the appellant an SOC as to the issue 
of whether new and material evidence has been received to 
reopen the claim of entitlement to recognition of the 
appellant as the surviving spouse.  Where an NOD has been 
submitted, the claimant is entitled to an SOC, and failure to 
issue an SOC is a procedural defect requiring a remand. 
Manlincon v. West 12 Vet. App. 238 (1999).

In the informal hearing presentation, the representative 
maintained that the AOJ had not complied with VCAA with 
regard to the new and material evidence issue.  Accordingly, 
the AOJ should undertake the appropriate actions to ensure 
that the directives of VCAA have been followed.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The appellant is informed that if there 
is any additional evidence supporting her 
position as to the claimed issue, she must 
submit that evidence to the AOJ.  

2.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority.  A 
notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

3.  The appellant should be sent an SOC as to 
the issue of whether new and material 
evidence has been received to reopen the 
claim of entitlement to recognition of the 
appellant as the surviving spouse of the 
veteran for the purposes of VA death 
benefits.  The appellant is informed that if 
she does not respond to the SOC in a timely 
manner, the Board shall not have jurisdiction 
of this issue..  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



